Citation Nr: 0822364	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-27 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a nonservice-connected burial allowance. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945, and he died in 1997.  The appellant is the veteran's 
nephew.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in June 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1. The veteran died and he was buried in December 1997. 

2. The appellant filed the application for payment of burial 
benefits in June 2006. 


CONCLUSION OF LAW

There is no legal entitlement to a VA burial allowance.  38 
U.S.C.A. §§ 2302(a), 2304 (West 2002); 38 C.F.R. §§ 3.1600, 
3.1601 (2007).  


Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulation.  
Where the interpretation of the law is dispositive, the VCAA 
does not apply.   Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while "properly 
hospitalized" by VA.  38 C.F.R. § 3.1600(c).

Applications for payments of burial and funeral expenses 
under 38 U.S.C.A. 2302 must be filed within two years after 
the burial of the veteran.  38 U.S.C.A. § 2304; 38 C.F.R. 
§ 3.1601(a).



A copy of the death certificate shows that the veteran died 
in December 1997.  He was buried in a private cemetery in 
December 1997.  

The appellant filed a claim for burial benefits in June 2006, 
over 8 years after the veteran's burial.  Because the 
appellant did not timely file the application for burial 
benefits within two years of the veteran's burial, no burial 
allowance can be paid by operation of law. 

For this reason, the Board does not reach the question of 
whether a burial allowance was payable under the specific 
criteria of 38 C.F.R. § 3.1600(b) and (c).

Where the law is dispositive, the claim must be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

Entitlement to a nonservice-connected burial allowance is 
denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


